DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status Of Claims
This Office Action is in response to an amendment received 12/17/2020 in which Applicant lists claims 14 and 27 as being cancelled, and claims 1-13 and 15-26 as being original. It is interpreted by the examiner that claims 1-13 and 15-26 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The amendments to the claims were received on 12/17/2020.  These amendments are accepted. The objections to the drawings cited in the office action mailed 7/17/2020 are hereby withdrawn.
Specification
In response to the request, set forth in the remarks filed 12/17/2020, for clarification of the specification objections, clarification is hereby provided. The disclosure is objected to because of the following informalities: 
Both the substitute marked-up specification, submitted by applicant on 9/18/2018, and the substitute clean specification, submitted on 10/25/2018, contain informalities in paragraph [0056]. See for example “[sic; word or words missing]” in paragraph [0056] of the substitute disclosure.  
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Applicant argues on page 7 of the remarks that the holes of Shiraishi are fixed distances, and are not rotatable, that there are only three light spots in fixed positions in Osawa, and that neither moving nor rotating the diaphragm in Osawa would result in a movement of the light structure. These arguments are not persuasive and are respectfully traversed.
The grating for forming the structured illumination (i.e. three light spots) in Osawa is movable in a direction perpendicular to the optical axis, and rotatable around the optical axis, to change a direction of the structured illumination (paras. [0046], [0049]).
Additionally, the spatial filter for forming the two light spots of Shiraishi is movable, and may even be a liquid crystal device to provide additional flexibility in the size and shape of the transmitted light spots (col. 11, lines 1-41).
The Examiner notes that the Official Notice taken in Section 35 of the Office Action dated 7/17/2020 (as set forth again below) has been taken to be admitted prior art since Applicants failed to seasonably traverse the assertion of Official Notice (See MPEP 2144.03).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 and 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 13 and 15 include many limitations using the alternative language “and/or.” Repeated use of “and/or” creates uncertainty as to metes and bounds of the claim(s) because it is unclear from the multiplicity of combinations possible which features are intended to be included in the claimed combination. For the purpose of this examination “and/or” has been interpreted as “or”.
Claims 2-13 and 16-26 are rejected for inheriting the same indefiniteness through their dependency from claim 1 or 15.
Claims 3 and 17 include “N” which has not been defined or limited. “N” could be limited to the numbers 2, 4 and 6 only, or could go on indefinitely. Therefore, the metes and bounds of claims 3 and 17 cannot be determined. It is suggested that N be defined as being any non-zero, even, natural number, and the language of the claim(s) has been interpreted as such.
Claim 6 recites the limitation “the different phase delays”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination claim 5 has been interpreted to depend from claim 5.
Claim 7 recites the limitation “the phase delay for chromatic correction”.  There is insufficient antecedent basis for this limitation in the claim. Additionally, for the purpose of this examination claim 7 has been interpreted to depend from claim 5.
Claim 21 recites the limitation “said phase delay”.  There is insufficient antecedent basis for this limitation in the claim. Additionally, for the purpose of this examination claim 21 has been interpreted to depend from claim 19.
Claim 23 recites the limitation “said phase plate is rotated/moved” which is unclear and “rotated” and “moved” have two different meanings, and therefore the scope of the claim cannot be determined. For the purpose of this examination “said phase plate is rotated/moved” has been interpreted as “said phase plate is rotated or moved”.
Claim 26 recites the limitation “two rotatable/movable elements” which is unclear and “rotatable” and “movable” have two different meanings, and therefore the scope of the claim cannot be determined. For the purpose of this examination “two rotatable/movable elements” has been interpreted as “two rotatable or movable elements”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 appears to only recite limitations already set .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 25 is rejected for inheriting the same informalities through its dependency from claim 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 8-9, 11, 13, 15-18, 22-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa et al., U.S. Patent Application Publication Number 2009/0268280 A1, of record (hereafter Osawa) in view of Shiraishi, U.S. Patent Application Publication Number 6,636,293 B1, of record (hereafter Shiraishi) and Djachiachvili, U.S. Patent Application Publication Number 6,850,351 B1, of record (hereafter Djachiachvili).
Regarding claims 1, 15 and 24, Osawa discloses a configuration/method for the optical detection of an illuminated specimen (see at least figure 1), comprising illuminating light having a light path (see at least figure 1, element 1), and a microscope objective lens (see at least figure 1, element 10), wherein illuminating light impinges in a spatially structured manner in at least one plane on said specimen (see at least figure 1, element 11 as well as paragraph [0037]), thereby creating a spatially periodic light structure in the specimen (see at least paragraph [0037]), and several images of the 
Osawa does not specifically disclose that the at least two light spots are limited to two light spots, or a movable diaphragm for selecting the two light spots…
However, Shiraishi teaches an exposure illumination apparatus wherein illumination light is masked by a spatial filter, disposed at a Fourier transform plane, to produce two light spots (see at least figures 1-3, elements 6a-6b and/or 15a-15b and column 11, lines 1-41), wherein the spatial filters are also provided with driving mechanisms/motors for adjustment of the position of the spatial filter within the plane of the filter (see at least column 11, lines 1-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus/method of Osawa to include the teachings of Shiraishi so that the apparatus/method includes an adjustable spatial filter including two transmissive holes, positioned in or near the pupil of said objective lens or in a plane conjugate to said pupil, for the purpose of transmitting two select light spots 
Additionally, Djachiachvili teaches an apparatus including at least one diaphragm for allowing selecting transmission of light (see at least the abstract and figures 1 and 9, and shutters 14, 20, 100, 120 and 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus/method of Osawa in view of Shiraishi to include the teachings of Djachiachvili so that the apparatus/method includes at least one adjustable diaphragm, positioned in or near the pupil of said objective lens or in a plane conjugate to said pupil, for the purpose of allowing the spatial filter to include multiple two hole sets such that at least one rotating diaphragm may be used to select transmission from two particular light spots to provide further spatial control of the structured illumination incident on the specimen while having a reasonable expectation for success.
As to claim 15, the method steps claimed would have necessarily resulted from the claimed apparatus limitations recited in claim 1, based on the rejection/combination of Osawa in view of Shiraishi and Djachiachvili for the reasons set forth above.
Regarding claims 2 and 16, Osawa in view of Shiraishi and Djachiachvili discloses a spatially periodic structure for creating said light spots is disposed in an intermediate image plane (see at least figure 1, element 8 as well as paragraph [0037] of Osawa).
Regarding claims 3 and 17, Osawa in view of Shiraishi and Djachiachvili discloses that the structure has an N-fold symmetry, wherein N = any non-zero even 
Regarding claims 4 and 18, Osawa in view of Shiraishi and Djachiachvili discloses a phase plate located in the path of the illuminating light (see at least paragraphs [0037]-[0039] and [0046]-[0049] of Osawa). 
Regarding claims 8 and 22, Osawa in view of Shiraishi and Djachiachvili discloses that said phase plate can be continuously rotated or moved and is synchronized with the image acquisition, and wherein an image is acquired once a region with a phase delay different from the preceding one is reached (see at least paragraphs [0037]-[0039] and [0046]-[0049] of Osawa).
Regarding claims 9 and 23, Osawa in view of Shiraishi and Djachiachvili discloses that said phase plate can be rotated or moved in discrete steps (see at least paragraphs [0037]-[0039] and [0046]-[0049] of Osawa). 
Regarding claims 11 and 26, Osawa in view of Shiraishi and Djachiachvili discloses that said diaphragm (see at least the abstract and figures 1 and 9 of Djachiachvili) and said phase plate (see at least figure 1, element 8 of Osawa) are disposed on two rotatable or movable elements (see at least rotating stage 41 and paragraph [0035] of Osawa, and the abstract of Djachiachvili, and the combination set forth above) that are connected to each other (see the various elements of Osawa which are not free-floating in space and must necessarily be structurally connected to some sort of housing such that the diaphragm and phase plate are physically connected 
Regarding claim 13, Osawa discloses that the phase plate is movable via an actuator (see at least paragraph [0049] of Osawa, Shiraishi discloses that the spatial filter is movable via a motor (see at least column 11, lines 9-41 of Shiraishi), and Djachiachvili discloses that the diaphragm is rotatable via a motor (see at least column 5, lines 16-30 of Djachiachvili).
Further, Official Notice is taken that stepping motors are old and well-known in the motor art for moving or rotating an object. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the diaphragm or phase plate be driven by a stepping motor, for the purpose of using a well-known type of motor to provide adjustment of the diaphragm or phase plate since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).

Claims 5-7 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa et al., U.S. Patent Application Publication Number 2009/0268280 A1, of record (hereafter Osawa) in view of Shiraishi, U.S. Patent Application Publication Number 6,636,293 B1, of record (hereafter Shiraishi) and Djachiachvili, U.S. Patent Application Publication Number 6,850,351 B1, of record (hereafter Djachiachvili) as applied to claims 1, 4, 15 and 18 above, and further in view of Takamatsu et al., U.S. Patent Application Publication Number 2006/0147176 A1, of record (hereafter Takamatsu).
Regarding claims 5-7 and 19-21, Osawa in view of Shiraishi and Djachiachvili does not specifically disclose that the phase plate is circular with regions of different phase delays, which regions have at least partially the shape of circular sectors, and wherein said phase plate can rotate about the optical axis, wherein the different phase delays are produced by different refractive indices and/or different plate thicknesses, and wherein the phase delay for the purpose of chromatic correction is varied perpendicular to the optical axis.
However, Takamatsu teaches an illumination apparatus wherein illumination light is passes through a pinhole mask (see at least figure 1, elements 9 and 10), and then through a circular phase plate having regions of different phase delays (see at least figure 1, element 7), which regions have at least partially the shape of circular sectors (see at least figure 1, element 7, as well as paragraphs [0026] and [0031]-[0037]), and wherein said phase plate can rotate about the optical axis(see at least figure 1, element 7, as well as paragraphs [0026] and [0031]-[0037]), and wherein the different phase delays are produced by different refractive indices and/or different plate thicknesses (see at least figure 1, element 7, as well as paragraphs [0026] and [0031]-[0037]).
.

Claims 10 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa et al., U.S. Patent Application Publication Number 2009/0268280 A1, of record (hereafter Osawa) in view of Shiraishi, U.S. Patent Application Publication Number 6,636,293 B1, of record (hereafter Shiraishi) and Djachiachvili, U.S. Patent Application Publication Number 6,850,351 B1, of record (hereafter Djachiachvili) as applied to claims 1, 15 and 24 above, and further in view of GB 989,644, of record (hereafter ‘644).
Regarding claims 10 and 25, Osawa in view of Shiraishi and Djachiachvili further discloses that the mask can rotate about the optical axis (see at least the abstract and figures 1 and 9 of Djachiachvili as well as the combination set forth above). 
Osawa in view of Shiraishi and Djachiachvili does not specifically disclose that diaphragm is a circular mask with oppositely lying transmission openings.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus/method of Osawa, Shiraishi and Djachiachvili to include the teachings of the ‘644 document so that the diaphragm is a circular mask with oppositely lying transmission openings, for the purpose of providing a desired selection of the two light spots for illuminating the specimen.

Allowable Subject Matter
Claim 12 would be objected to if amended to overcome the 112 rejections set forth above, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/22/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872